                        Case 1:19-cv-12539-PBS Document 4 Filed 01/10/20 Page 1 of 4

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 Civil Action No. 19-cv-12539

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)    Federal Trade Commission
 was received by me on (date)                     01/09/2020          .

           ’ I personally served the summons on the individual at (place)
                                                                                on (date)                             ; or

           ’ I left the summons at the individual’s residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual’s last known address; or

           ’ I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                             ; or

           ’ I returned the summons unexecuted because                                                                              ; or

          ✔
          ’ Other (specify):       Federal Trade Commission
                                   Attorney General of the United States
                                   U.S. Attorney for the District of Massachusetts


           My fees are $                           for travel and $                  for services, for a total of $          0.00          .


           I declare under penalty of perjury that this information is true.


 Date:          01/10/2020
                                                                                            Server’s signature

                                                                                  Lauren Godles Milgroom, Esq.
                                                                                        Printed name and title

                                                                                   260 Franklin St. Suite 1860
                                                                                       Boston, MA 02110

                                                                                            Server’s address

 Additional information regarding attempted service, etc:




           Print                       Save As...                                                                      Reset
Case 1:19-cv-12539-PBS Document 4 Filed 01/10/20 Page 2 of 4
Case 1:19-cv-12539-PBS Document 4 Filed 01/10/20 Page 3 of 4
Case 1:19-cv-12539-PBS Document 4 Filed 01/10/20 Page 4 of 4
